Grant, J.
{after stating the facts). The contention of the defendant is that it had taken reasonable precautions on the day before to ascertain from its agents at various points along its road their estimates of the number of passengers likely to present themselves for transportation, and that the unexpected number presenting themselves at Niles and taken on board furnished a legal excuse for not stopping at Eau Claire and letting the plaintiff off. The argument is that it was unsafe to stop there, where more passengers were waiting to get on, and that common prudence dictated the course taken by the conductor. We cannot concur in this contention. The defendant had furnished a train with a seating capacity of 210. It had taken on 462. This was a condition of affairs for which it alone was responsible. If it had refused to take on at Niles any more than it had reasonable accommodations for, and had refused to take the plaintiff for that reason, a different question would be presented, upon which we express no opinion. If the conductor had stated before leaving Niles that, on account *641of the excessive number, the train would not stop at other stations, and the plaintiff had chosen to get on board, possibly the defendant might have been excused. But the conductor knew that this was a regular train, and that passengers were liable to buy tickets for intermediate stations. Notwithstanding the crowded condition of the train at Niles, the conductor stopped at Berrien Center, a station between Niles and Eau Claire, and took on more passengers. The defendant having made a contract with plaintiff to carry him to Eau Claire, the crowded condition of the train, for which it alone was responsible, is not the “legal or just excuse” named "in the statute. The case of Reed v. Railvay Co., 100 Mich. 507, has no application here, because the condition there was caused by a severe storm, which the company could not anticipate.
The judgment is affirmed.
The other Justices concurred.